ARMED SERVICES BOARD OF CONTRACT APPEALS

 Appeal of --                                 )
                                              )
 URS Federal Support Services, Inc.           )      ASBCA No. 60364
                                              )
 Under Contract No. FA8108-09-D-0006          )
  Task Order No. 0055                         )

 APPEARANCES FOR THE APPELLANT:                      Thomas 0. Mason, Esq.
                                                     Francis E. Purcell, Jr., Esq.
                                                     Erin M. Estevez, Esq.
                                                      Cooley LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Maj George M. Ebert, USAF
                                                     Christopher M. McNulty, Esq.
                                                      Trial Attorneys

        OPINION BY ADMINISTRATIVE JUDGE O'CONNELL ON THE
        GOVERNMENT'S MOTION TO DISMISS WITHOUT PREJUDICE

       This appeal arises from a final decision demanding payment from appellant of
about $1.2 million, which the contracting officer has now withdrawn. The government
has moved to dismiss without prejudice. Appellant agrees that the appeal should be
dismissed but contends that it should be with prejudice. We dismiss the appeal as moot.

           STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

       On 17 May 2013, the Air Force awarded appellant a task order that called for it
to provide aircraft maintenance support services at a base-year price of $7,105,724.27
(R4, tab 14; compl. & answer~~ 19-20).

       On 6 November 2015, a contracting officer issued a final decision demanding
repayment of $1,211,286.47 due to insufficient manning under the firm-fixed-price
contract line item numbers for the task order (R4, tab 139). Appellant filed this appeal
on 11December2015; the government filed an answer on 25 March 2016. On 7 June
2016, appellant filed a motion for summary judgment.

       On 29 July 2016, the government filed a motion to dismiss without prejudice.
Attached to the motion is a memorandum from the contracting officer to appellant
issued the previous day stating that the contracting officer's final decision was
"rescinded without prejudice." The contracting officer further stated that "if it is
determined in the best interest of the Government, the Contracting Officer reserves the
right to assert a revised claim based upon a different legal theory on this matter."

                                       DECISION

        The only issue before us at the moment is the precise form of dismissal for this
appeal. Thus, we do not address whether the government can reassert this claim under
a different legal theory.

       When a contracting officer rescinds a government claim and the final
decision asserting that claim, the voluntary action moots the appeal, leaving the
Board without jurisdiction to entertain the appeal any further. Combat Support
Associates, ASBCA Nos. 58945, 58946, 16-1 BCA ~ 36,288; L-3 Communications
Integrated Systems, L.P., ASBCA Nos. 60431, 60432, 16-1 BCA ~ 36,362.

       This appeal is in one respect different from Combat Support Associates and L-3
because the contracting officer in this appeal has reserved the right to issue another
final decision seeking repayment on a different legal theory. By contrast, in Combat
Support Associates the contracting officer stated that she had no intention of issuing
another final decision disallowing the costs that had been at issue. Combat Support,
16-1 BCA ~ 36,288 at 176,972. In L-3, the contracting officers did not state
whether the government intended to reassert the claims that had been withdrawn. L-3,
16-1 BCA ~ 36,362 at 177,252.

       Despite this difference from our recent precedent, we conclude that the mere
possibility that the contracting officer could reassert the claim based on some
unidentified legal theory does not change our determination that the appeal must be
dismissed as moot. In our view, the overriding consideration is that the final decision
providing the jurisdictional basis for this appeal no longer exists and the government
cannot enforce its repayment demand. Put another way, there is simply no live
controversy for the Board to adjudicate.

        As appellant observes, in the past we have sometimes dismissed appeals with
prejudice when the contracting officer withdrew his or her final decision. KAMP
Systems, Inc., ASBCA No. 54253, 09-2 BCA ~ 34,196. However, we subsequently
clarified that such dismissals are without prejudice as to the merits, Combat Support,
16-1 BCA ~ 36,288 at 176,973 (citing, inter alia, Lasmer Industries, Inc.,
ASBCA No. 56411, 10-2 BCA ~ 34,491 ), and, as cited above, in recent years we have
dismissed such appeals as moot.




                                           2
                                            CONCLUSION

       This appeal is dismissed as moot.

       Dated: 5 December 2016



                                                         MICHAEL N. O'CONNELL ~
                                                         Administrative Judge
                                                         Armed Services Board
                                                         of Contract Appeals


 I concur                                                I concur


                                                         ~
                  7                      ,   L
        /             .~            -~-~. ./ ··---
   . /'/,.                         i;!YI
                  ,        .
                ~ ,// /    .  /        .   '
 /~             G-C~,y;,/T/;i;,.£/{4-.
                                             ,

            /
 MARK N. STEMPLER              I        J ~              RICHARD SHACKLEFORD
 Administrative Judge                                    Administrative Judge
 Acting Chairman                                         Vice Chairman
 Armed Services Board                                    Armed Services Board
 of Contract Appeals                                     of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60364, Appeal of URS
Federal Support Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                         JEFFREY D. GARDIN
                                                         Recorder, Armed Services
                                                         Board of Contract Appeals




                                                     3